Case 1:19-cr-00597 Document1 Filed on 06/06/19 in TXSD Raged.Sofits Sisirict Court

 

 

 

 

 

 

Southern Gistrict cf Texas
AO 91 (Rev, 02/09) Criminal Complaint re mM Y FILED
1
UNITED STATES DISTRICT COURT JUN -6 2019
for the
Southern District of Texas David J. Bradley, Cierk of Court
United States of America )
v. ~(9-INNF yA”
Mario RAMIREZ-Rios caseNo. -14 Fb 3"/
)
)
Defendant
CRIMINAL COMPLAINT
], the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of June 5, 2019 in the county of Cameron inthe Southern District of
Texas __, the defendant violated 18 U.S.C. § 554 & 371

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempts to export or send from the United
States, any merchandise, article, or object contrary to any law or regulation of the United States, or receives,
conceals, buys, sells, or in any manner facilitates the transportation, concealment, or sale or such merchandise,
article or object, prior to exportation, knowing the same to be intended for exportation contrary to any law or
regulation of the United States, to wit: 3,280 rounds of 7.62X39mm and 200 rounds of 9mm ammunition.

This criminal complaint is based on these facts:

On June 5, 2019, Homeland Security Investigations Special Agents received information of a suspicious ammunition purchase
at an FFL store in Pharr, TX. HSI special agents responded and observed an individual later identified as Mario RAMIREZ-
Rios leaving the FFL. HSI conducted surveillance and followed RAMIREZ to his residence in Brownsville, TX. HSI
continued surveillance and RAMIREZ was observed leaving the residence and driving towards the Brownsville and
Matamoros Port of Entry (B&M POE). The information was referred to Customs and Border Protection Officers (CBPOs).
CBPOs at the B&M POE, encountered RAMIREZ attempting to depart the United States driving a Honda Odyssey. CBPOs
conducted an outbound inspection, and RAMIREZ gave a negative declaration for money, ammunition, and firearms. A
secondary inspection of his vehicle revealed 3280 rounds of 7.62X39mm ammunition and 200 rounds of 9mm ammunition
concealed in a factory compartment on the floor of the vehicle for a total of 3,480 rounds.

[_] Continued on the attached sheet fil

[ ot Ss signature

C | Javier Mata, Special Agent
Printed name and title

Sworn to before me and signed in my presence.

—_—~
Date: 06/06/2019 Laut ll feof

7 Judge’ 5 signatu
City and state: Brownsville, Texas Ronald G. Morgan, U.S. Magistrate

Printed name and title

 

 
